DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 6, which depends upon independent claim 1, recites “wherein the orientation structure extends throughout the entire volume of the body of the fixed abrasive article”.  Applicant’s independent claim 1 recites in part “a body including abrasive particles contained within a bond material”.  For all practical purposes, the claimed orientation structure cannot “extend throughout the entire volume of the body”, yet the claimed body still contain “a bond material”.  If the claimed orientation structure does extend “throughout the entire volume of the body”, then does the claimed body still contain “a bond material” according to independent claim 1?  The answer is not clear given how dependent claim 6 is written.
For purposes of examination, examiner will interpret dependent claim 6 as if the claimed bond material is still present.
Applicant’s dependent claim 6 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 9, which depends from independent claim 1, recites “wherein the shaped abrasive particles include shaped abrasive particles and the orientation structure is configured to control a predetermined position and a predetermined rotational orientation of the shaped abrasive particles within the body of the fixed abrasive article”.  recitation “wherein the shaped abrasive particles include shaped abrasive particles” of claim 9 is redundant given Applicant’s independent claim 1 recites “a body including shaped abrasive particles”.
For this reason, Applicant’s dependent claim 9 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret claim 9 as is written.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,318,604 to Gorsuch et al. (hereinafter “Gorsuch”) in view of United States Pre-Grant Patent Application Publication No. 2016/0289520 A1 to Bujnowski et al. (hereinafter “Bujnowski”) or United States Pre-Grant Patent Application Publication No. 2016/0289521 A1 to Colet et al. (hereinafter “Colet”).

Referring to Applicant’s independent claim 1, Gorsuch teaches a fixed abrasive article (See Abstract; the abrasive article of Gorsuch is equivalent to Applicant’s claim term “a fixed abrasive article”) comprising: a body including abrasive particles contained within a bond material (col. 4, l. 67 – col. 5, l. 3; col. 7, ll. 49-53; FIGS. 1 and 4; the abrasive layer of Gorsuch is equivalent to Applicant’s claim term “a body”; the binder matrix of Gorsuch is equivalent to Applicant’s claim term “a bond material”), wherein at least a portion of the abrasive particles are coupled to an orientation structure integrated within the fixed abrasive article (col. 4, l. 67 – col. 5, l. 3; col. 7, ll. 49-53; FIGS. 1 and 4; the metal binder of the abrasive elements of Gorsuch is equivalent to Applicant’s claim term “an orientation structure”).
Although Gorsuch teaches a body including abrasive particles contained within a bond material (col. 4, l. 67 – col. 5, l. 3; col. 7, ll. 49-53; FIGS. 1 and 4 of Gorsuch), Gorsuch does not teach explicitly the abrasive particles are “shaped abrasive particles” according to Applicant’s claim language.
However, Bujnowski teaches a fixed abrasive article having a body comprising abrasive particles contained within a bond material (See Abstract of Bujnowski).  In at least one embodiment, Bujnowski teaches the body can include abrasive particles which may be coupled to each other by an orientation structure (par. [0128]; FIG. 8 of Bujnowski).  In certain instances, Bujnowski teaches the orientation structure can be coupled to a majority of the abrasive particles, which may include shaped abrasive particles and/or elongated abrasive particles (par. [0128]; FIG. 8 of Bujnowski).  In addition, Colet also teaches a fixed abrasive article having a body including abrasive particles contained within a bond material (See Abstract of Colet).  In at least one embodiment, Colet teaches the body can include abrasive particles which may be coupled to each other by an orientation structure (par. [0132]; FIG. 8 of Colet).  In certain instances, Colet teaches the orientation structure can be coupled to a majority of the abrasive particles, which may include shaped abrasive particles and/or elongated abrasive particles (par. [0132]; FIG. 8 of Colet).  There is a reasonable expectation the abrasive particles of Gorsuch can be substituted with the shaped abrasive particles of either Bujnowski or Colet.  Gorsuch, Bujnowski and Colet all teach an abrasive article (See Abstract of Gorsuch; See Abstract of Bujnowski; See Abstract of Colet) comprising a body including abrasive particles contained within a bond material (col. 4, l. 67 – col. 5, l. 3; col. 7, ll. 49-53; FIGS. 1 and 4 of Gorsuch; par. [0128]; FIG. 8 of Bujnowski; par. [0132]; FIG. 8 of Colet), wherein at least a portion of the abrasive particles are coupled to an orientation structure integrated within the abrasive article (col. 4, l. 67 – col. 5, l. 3; col. 7, ll. 49-53; FIGS. 1 and 4 of Gorsuch; par. [0128]; FIG. 8 of Bujnowski; par. [0132]; FIG. 8 of Colet).  While Gorsuch teaches utilizing various abrasive materials (col. 8, l. 51 – col. 9, l. 2 of Gorsuch), Bujnowski and Colet also teach utilizing the identical or substantially identical abrasive materials as Gorsuch (par. [0065] of Bujnowski; par. [0070] of Colet), yet also specifically teach utilizing shaped abrasive particles (pars. [0062], [0064] of Bujnowski; pars. [0067], [0069] of Colet).  Both Bujnowski and Colet teach the shaped abrasive particles may have certain features that may facilitate improved grinding performance (par. [0061] of Bujnowski; par. [0066] of Colet).  As Gorsuch, Bujnowski and Colet teach utilizing abrasive particles coupled to orientation structure integrated within the abrasive article (col. 4, l. 67 – col. 5, l. 3; col. 7, ll. 49-53; FIGS. 1 and 4 of Gorsuch; par. [0128]; FIG. 8 of Bujnowski; par. [0132]; FIG. 8 of Colet), and Bujnowski and Colet teach further those abrasive particles are shaped abrasive particles (pars. [0062], [0064] of Bujnowski; pars. [0067], [0069] of Colet), the abrasive article of Gorsuch also can utilize shaped abrasive particle according to both Bujnowski’s and Colet’s teachings, respectively.  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the abrasive particles of Gorsuch with the shaped abrasive particles taught by either Bujnowski or Colet.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given all the similarities between the abrasive articles of Gorsuch, Bujnowski and Colet (col. 4, l. 67 – col. 5, l. 3; col. 7, ll. 49-53; FIGS. 1 and 4 of Gorsuch; par. [0128]; FIG. 8 of Bujnowski; par. [0132]; FIG. 8 of Colet) and the fact that Bujnowski and Colet teach the shaped abrasive particles may have certain features that may facilitate improved grinding performance (par. [0061] of Bujnowski; par. [0066] of Colet), which would improve the resultant abrasive article of Gorsuch as modified by Bujnowski or Colet.

Referring to Applicant’s claim 2, Gorsuch as modified by Bujnowski or Colet teaches each of the shaped abrasive particles comprise a body defined by a length, width, and thickness (pars. [0062-63]; FIG. 2 of Bujnowski; pars. [0067-68]; FIG. 2 of Colet), and wherein each body comprises a two-dimensional shape as defined by a plane of the length and width (par. [0069]; FIG. 2 of Bujnowski; par. [0074]; FIG. 2 of Colet), the two-dimensional shape selected from the group consisting of polygons, ellipsoids, numerals, Greek alphabet characters, Latin alphabet characters, Russian alphabet characters, complex shapes having a combination of polygonal shapes, and a combination thereof (par. [0069]; FIG. 2 of Bujnowski; par. [0074]; FIG. 2 of Colet).

Referring to Applicant’s claim 3, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure includes a material comprising a metal (col. 4, l. 67 – col. 5, l. 2 of Gorsuch).  

Referring to Applicant’s claim 4, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure includes a material that defines a separate phase from the bond material (col. 4, ll. 21-24; col. 4, l. 67 – col. 5, l. 2; col. 8, ll. 10-40; the metal binder of the abrasive elements of Gorsuch is different from the organic binder material of the binder matrix of Gorsuch). 

Referring to Applicant’s claim 5, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure extends throughout at least a portion of the body of the fixed abrasive article (col. 7, ll. 49-53; FIG. 4 of Gorsuch).

Referring to Applicant’s claim 6, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure extends throughout the entire volume of the body of the fixed abrasive article (col. 7, ll. 49-53; FIG. 4 of Gorsuch). 

Referring to Applicant’s claim 7, Gorsuch as modified by Bujnowski or Colet teaches the fixed abrasive article comprises a coated abrasive article (col. 2, ll. 65-68 of Gorsuch) or a bonded abrasive article (col. 2, ll. 65-68 of Gorsuch).

Referring to Applicant’s claim 8, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure is configured to control at least one of a predetermined position and a predetermined rotational orientation of the shaped abrasive particles within the body of the fixed abrasive article (par. [0130] of Bujnowski; par. [0134] of Colet).

Referring to Applicant’s claim 9, Gorsuch as modified by Bujnowski or Colet teaches the shaped abrasive particles include shaped abrasive particles (par. [0128]; FIG. 8 of Bujnowski; par. [0132]; FIG. 8 of Colet) and the orientation structure is configured to control a predetermined position and a predetermined rotational orientation of the shaped abrasive particles within the body of the fixed abrasive article (par. [0130] of Bujnowski; par. [0134] of Colet).

Referring to Applicant’s claim 10, Gorsuch as modified by Bujnowski or Colet teaches the portion of shaped abrasive articles are coupled to the orientation structure and coupled to each other via the orientation structure (par. [0128] of Bujnowski; par. [0132] of Colet), and wherein the portion of shaped abrasive particles intersect an upper surface of the body (par. [0059] of Bujnowski; par. [0064] of Colet) and are partially protruding from the volume of the body of the fixed abrasive article (par. [0128] of Bujnowski; par. [0132] of Colet).

Referring to Applicant’s claim 11, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure comprises a ceramic (par. [0129] of Bujnowski; par. [0133] of Colet).

Referring to Applicant’s claim 12, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure is configured to control the three-axis position of the portion of shaped abrasive particles attached to the orientation structure (par. [0130] of Bujnowski; par. [0134] of Colet).

Referring to Applicant’s claim 13, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure is configured to control a predetermined tilt angle of the shaped abrasive particles relative to an upper surface of the fixed abrasive article (par. [0130] of Bujnowski).

Referring to Applicant’s claim 14, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure is configured to control a predetermined position of the shaped abrasive particles within the volume of the body including a radial position, an axial position, and an angular position of the abrasive particles in the body (par. [0133] of Bujnowski; par. [0137] of Colet).

Referring to Applicant’s claim 15, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure comprises a hardness that is greater than a hardness of the bond material (par. [0131] of Bujnowski; par. [0135] of Colet).

Referring to Applicant’s claim 16, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure comprises a hardness that is less than the hardness of the portion of shaped abrasive particles coupled to the orientation structure (par. [0132] of Bujnowski; par. [0136] of Colet).

Referring to Applicant’s claim 17, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure comprises a hardness that is substantially the same as the hardness of the shaped abrasive particles coupled to the orientation structure (par. [0132] of Bujnowski; par. [0136] of Colet), and wherein the orientation structure comprises a hardness that is greater than a hardness of the bond material (par. [0131] of Bujnowski; par. [0135] of Colet).

Referring to Applicant’s claim 18, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure is constructed from a preform having regions sized and shaped to contain one or more shaped abrasive particles (col. 4, l. 67 – col. 5, l. 3; col. 7, ll. 49-53; FIGS. 1 and 4; pars. [0062], [0064] of Bujnowski; pars. [0067], [0069] of Colet; the metal binder of the abrasive elements of Gorsuch is equivalent to Applicant’s claim term “a preform”).

Referring to Applicant’s claim 19, Gorsuch as modified by Bujnowski or Colet teaches the orientation structure is a first orientation structure and the portion of shaped abrasive particles is a first group of abrasive particles (pars. [0134-135] of Bujnowski; pars. [0138-139] of Colet), and wherein the fixed abrasive article comprises a second orientation structure different than the first orientation structure (pars. [0134-135] of Bujnowski; pars. [0138-139] of Colet) and including a second group of abrasive particles coupled to the second orientation structure (pars. [0134-135] of Bujnowski; pars. [0138-139] of Colet).

Referring to Applicant’s claim 20, Gorsuch as modified by Bujnowski or Colet teaches from about 30% to about 50% of the shaped abrasive particles are coupled to the orientation structure (col. 4, l. 67 – col. 5, l. 2; col. 5, ll. 9-11; FIG. 1 of Gorsuch).  The endpoint of “about 50%” taught by Gorsuch encompasses values of, for example, 49.9%, 50.0% and 50.1%; and 50.1% constitutes a majority of the shaped abrasive particles of Gorsuch as modified by Bujnowski or Colet.  The range taught by Gorsuch as modified by Bujnowski or Colet renders obvious Applicant’s claimed range.  The range taught by Gorsuch as modified by Bujnowski or Colet shares an endpoint with Applicant’s claimed range of “a majority of the shaped abrasive particles are coupled to the orientation structure”. MPEP 2144.05 [R-10.2019] (I) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731